


Exhibit 10.13.8+


AMENDMENT NO. 7 TO SPRINT MASTER APPLICATION AND SERVICES AGREEMENT
This Amendment No. 7 (“Amendment No. 7”) to the Sprint Master Application and
Services Agreement (“Agreement”) effective April 08, 2013 (“Amendment No. 7
Effective Date”) is between Sprint United Management Company (“Sprint”), and
Telenav, Inc., a Delaware corporation (“Supplier”). Except as otherwise
indicated, defined terms in this Amendment have the same meaning as in the
Agreement.


I.
Background

A.
The parties entered into the Agreement on January 30, 2009.

The parties entered into Amendment No. 1 effective July 1, 2009.
The parties entered into Amendment No. 2 effective December 16, 2009.
The parties entered into an Addendum dated March 12, 2010.
The parties entered into Amendment No. 3 effective September 1, 2010.
The parties entered into Amendment No. 4 effective March 29, 2012.
The parties entered into Amendment No. 5 effective July 1, 2012.
The parties entered into Amendment No. 6 effective January 18, 2013.


B.
The parties agree to modify the Agreement as set forth in this Amendment No. 7.

The parties agree as follows:


II.
Amendment



A.
The Agreement is amended by deleting Section 24.a in its entirety and replacing
it as follows:

The initial term of this Agreement will commence on the Effective Date and end
December 31, 2015 (the “Initial Term”). This Agreement will automatically renew
(except Application 5) for additional twelve (12) month periods (each twelve
(12) month period is referred to as an “Extension Term”) unless terminated by
written notice to the other Party at least ninety (90) days prior to the
expiration of the Initial Term or an Extension Term. Each Extension Term,
together with the Initial Term is referred to as the “Term.”


B.
Section 3.E of Exhibit D to the Agreement is hereby deleted and amended in its
entirety as follows:

A.
Bundled Pricing for Application 5.

Sprint will have the right to distribute Application 5, Product 5d, Sprint
Navigation or TeleNav Basic to all Sprint subscribers on the Sprint Network as
part of a Bundled Offering, and will in addition have the right to distribute
Product 5d to all Sprint subscribers on the Boost Mobile and Virgin Mobile USA
networks, in each case as part of Bundled Offerings through [*****]. At
Suppliers election, Supplier may provide Product 5b, as an alternative to
Product 5d for any handset as an alternative product for availability. As of the
Effective Date of Amendment 7, Sprint has paid the Fixed License and Service Fee
(related to Application 5) to Company through [*****]. In the event the number
of Sprint subscribers permitted to access Application 5 as part of a Bundled
Offering, exceeds [*****] in a calendar month during calendar year 2012 through
[*****], for all incremental subscribers for that month Sprint will pay to
Supplier an amount to be agreed on a per subscriber basis, but not to exceed
[*****] per subscriber per month.


E.1 Extension Term for the Bundled Offering:
For a term of [*****] beginning [*****] and ending [*****] (the “Bundled
Offering Extension Term”), Sprint will have the right to distribute Application
5, Product 5d, Sprint Navigation or TeleNav Basic on the Sprint Network as part
of a Bundled Offering to its customers, and will also have the right to
distribute Product 5d to all customers on the Boost Mobile and Virgin Mobile USA
networks,

Sprint Confidential Information - Restricted
        1
[*****]
Certain portions denoted with an asterisk have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------




in each case as part of Bundled Offerings (the “Bundled Offering Extension”). At
Suppliers election, Supplier may provide Product 5b, as an alternative to
Product 5d for any handset as an alternative product for availability. In
exchange for the distribution right provided to Sprint in connection with the
Bundled Offering Extension, Sprint will pay to Supplier an aggregate license fee
of [*****] (the “Bundled Offering Extension License Fee”). The Bundled Offering
Extension License Fee shall be divided into equal monthly payments in accordance
with the Agreement. In the event the number of Sprint subscribers permitted to
access Application 5 as part of a Bundled Offering, exceeds [*****] in a
calendar month during the Bundled Offering Extension Term, for all incremental
subscribers for that month Sprint will pay to Supplier an amount to be agreed on
a per subscriber basis, but not to exceed [*****] per subscriber per month. All
customers shall be unbundled at the end of the Bundled Offering Extension Term.


  
III.
General



A.
Other than as set forth above, the Agreement remains unchanged and in full force
and effect.

B.
If there is a conflict between the terms of the Agreement, any previous
Amendment(s) and this Amendment No. 7, this Amendment No. 7 will control unless
otherwise stated in this Amendment No. 7.

This Amendment No. 7 executed by authorized representatives of Sprint and
Supplier incorporates the terms and conditions of the Agreement.


SPRINT/UNITED MANAGEMENT COMPANY


By:__/s/ Esmeralda Phillips_______________


Name:__Esmeralda Phillips______________


Title:_Sourcing Manager_____________


Date:__April 8, 2013____________________
TELENAV, INC.




By:____/s/ Michael Strambi______________


Name:_Michael Strambi_________________


Title:_Chief Financial Officer_____________


Date:__April 10, 2013____________________






Sprint Confidential Information - Restricted
        2
[*****]
Certain portions denoted with an asterisk have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


